Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Information Disclosure Statement
The Information Disclosure Statements filed on 8/26/2020, 10/20/2020, 11/18/2020, 12/31/2020, 4/26/20201, 7/29/2021, 8/5/2021, 8/9/2021, 8/16/2021 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.   

Priority     
Instant application 16984201, filed 08/04/2020, is a division of 16244197, filed 01/10/2019, now U.S. Patent #10815492. 
16244197 is a division of 15886868, filed 02/02/2018, now U.S. Patent #10253327. 
15886868 is a division of 14381596, filed 08/28/2014, now U.S. Patent #9920330. 
14381596 is a national stage entry of PCT/IL2013/050172, International Filing Date: 02/27/2013.
PCT/IL2013/050172 Claims Priority from Provisional Application 61604588, filed 02/29/2012, and from Provisional Application 61681252, filed 08/09/2012. 
Provisional Applications 61604588 and 61681252 do not disclose instant SEQ ID NO: 570, a peptide of 256 amino acids, in the sequence listings (SEQ ID NO: 570 in 61604588 and 61681252 is a polynucleotide sequence).  Thus, the priorities are not granted. 
PCT/IL2013/050172 disclosed SEQ ID NOs: 570, 420 and 4015 in the sequence listing. Thus, the priority of instant applicant is 02/27/2013. 


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9, 12-14, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1, 18 recite “increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, nitrogen use efficiency, and/or abiotic stress tolerance of a plant”. 
However, without a particular number or a reference to compare, one skill in the art would not know the metes and bounds of the claims, which renders the claim indefinite. 
Dependent claims do not cure the deficiency thus are included in the rejection except: Claims 10-11, 15-17, 23 are excluded from the rejection because they recite a reference for comparison (control and non-transgenic plant). 
Appropriate corrections are required.  
For compact prosecution and definiteness, the claims are interpreted to be "as compared to a control plant does not comprise the exogenous nucleic acid and is grown under the same conditions”.

Failing to further limit parent claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter 
Claims 7, 9, 16-17, 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 7, 16, 19 recite SEQ ID NO: 4015.  
However, the claims depend on claims 1, 15 and 18 that recite genus of sequences having at least 80% sequence identities to SEQ ID NO: 570. 
By sequence alignment, SEQ ID NO: 4015 is 78% identical to SEQ ID NO: 570.  Thus, the claims are not within the scope of their independent claims, and are broader. 
Regarding claims 9, 17 and 20 reciting SEQ ID NO: 2355, according to specification (p222, table 54), SEQ ID NO: 2355 encodes SEQ ID NO: 4015.  Thus, the claims are included in the rejection.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.

The specification provides the structure of SEQ ID NOs: 570, 420 as 4015 in sequence listing.
According to specification (Table 53 crossing pages 143-151), SEQ ID NOs: 570 and encoding SEQ ID NO: 258, SEQ ID N0: 420 and encoding sequence SEQ ID NO: 59, are sequences of gene LYD583.  
Note: SEQ ID NO: 4015 is not in table 53.  
By sequence alignment, SEQ ID NO: 420 has 99.3% sequence identity to SEQ ID NO: 570. 
Claims are broadly drawn to methods of using, and resultant products comprising, SEQ ID NO: 443 and encoding DNA sequences, and the sequences having at least 80%, 90% and/or 95% identities thereof, for the genus of functions of “increasing the yield, growth rate, biomass, vigor, oil content, seed yield, 
The specification only provides the examples of transforming and expressing LYD606 for conferring some traits, not all traits.  
In table 64 (page 285, 290), expressing LYD583 only increased dry weight, but did not consistently increase fresh weight (in 3 events, only 1 event increased fresh weight). 
In table 65 (page 293, 299), expressing LYD583 did not consistently increased leaf area (in 2 events, only 1 event increased leaf area), did not consistently increased root length (in 2 events, only 1 event increased root length), and did not increase roots coverage (in neither of the 2 events).  
In table 66 (page 301, 208), expressing LYD606 only increased RGR of leaf area, but did not consistently increase RGR of roots coverage (in 2 events, only 1 event increased RGR of roots coverage), and did not increase RGR of root length (in neither of the 2 events). 
Note: all tables 64-66 are in normal growth conditions, not in stress conditions. 
At best, the specification describes:  
1a. At the best, transforming/overexpressing LYD583 (SEQ ID NO: 570 or SEQ ID NO: 420) is correlated to growth rate, biomass, or seed yield (even growth rate, seed yields and biomass is not increased consistently by over-expressing SEQ ID NOs: 570 or 420).  
and 
2a. Only SEQ ID NO: 570 or SEQ ID NO: 420 (99.3% identical to SEQ ID NO: 570) is related to conferring such traits. 

However, the specification does not characterize SEQ ID NOs: 570 and 420, nor describe conservative domains sufficiently related to the claimed function, and does not describe: 
1b. Overexpressing the genus of sequences including SEQ ID NO: 570 and 420 conferring most of the claimed traits. 
In contrary, critically, the specification demonstrated that overexpressing LYD583 (SEQ ID NO: 570 or SEQ ID NO: 420) is not correlated to vigor, oil content, fiber yield, fiber quality, nitrogen use efficiency, and/or abiotic stress tolerance of the plant and/or reducing time to flowering and/or time to inflorescence emergence of the plant, and is not correlated to resistance to salinity, drought, osmotic stress, water deprivation, flood, etiolation, low temperature, high temperature, heavy metal toxicity, anaerobiosis, nutrient deficiency, nutrient excess, atmospheric pollution and UV irradiation (claim 14), and
2b.the common structure feature of the genus of sequences having 80-98% sequence identities to SEQ ID NO: 570 being related to conferring any claimed trait.  Claims 7, 9, 16-17, 19-20 are included because of SEQ ID NO: 4015 and encoding gene.  

In addition, in prior art, SEQ ID NOs: 570 and 420 are characterized as “Transcription factor bHLH107-like protein”.  
SEQ ID NO: 4015 is characterized as “Transcription factor bHLH30”.
See “Sequence Matches” below. 
The use of SEQ ID NOs: 570, 420 and 4015, BHLH 107 and BHLH30 in prior art or any art is very limited. 
Rybel et al (A bHLH Complex Controls Embryonic Vascular Tissue Establishment and Indeterminate Growth in Arabidopsis. Developmental Cell 24, 426–437, February 25, 2013) teach that over-expression of BHLH107 and BHLH30 (p435, right col, 4th para) in Arabidopsis resulted in increased development of vascular tissue (abstract).  

Thus, in prior art, overexpression of BHLH107 or BHLH30 is only related to growth rate, not to other claimed traits. 

Regarding the description of a representative number of species, SEQ ID NO: 570 is a sequence of 256 amino acids. For at least 80% identity, up to 20%, or 51 amino acids, can be substituted, deleted or added.  Thus, (51+50+49+ ...... +3+2+1) amino acids can be substituted, deleted, or added.  In addition, each position can be substituted with 19 amino acids (for substitution only), and each species of the genus can be 205-307 amino acids long.   
For at least 98% identity, up to 2%, or 5 amino acids, can be substituted, deleted or added.  Thus, (5+4+3+2+1) amino acids can be substituted, deleted, or added.  In addition, each position can be substituted with 19 amino acids (for substitution only), and each species of the genus can be 205-307 amino acids long.   
Without continuing the math, the species of the genus of polypeptides is an extremely large number, and are very heterogeneous in length and structure.  
In addition, the specification only provides the examples of expressing SEQ ID NOs: 570 and 420 (99.3% identical to 570) for conferring some but not all traits. SEQ ID NO: 4015 is not at least 80% identical to SEQ ID NO: 570, and according to specification (table 53), SEQ ID NO: 4015 is not LYD583 as SEQ ID NOs: 570 and 420 are. 
Therefore, the example of SEQ ID NO: 570 and 420 only demonstrated the structure feature of sequences having 99% sequence identity to SEQ ID NO: 570 for conferring growth rate, seed yield and biomass (at best).
SEQ ID NO: 570 and 420 do not demonstrate the common structure feature of the claimed genus and the related function, and is not sufficient to represent the genus of sequences that is large in number and heterogeneous in structure.  Any ordinary skill in the art would not have recognized that the applicant had the possession of the genus of the claimed sequences.   
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus.   

Scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using SEQ ID NOs: 570 and 420 for increased growth rate, biomass, or seed yield, does not reasonably provide enablement for using the SEQ IDs and the genus of sequences for conferring vigor, oil content, fiber yield, fiber quality, nitrogen use efficiency, and/or abiotic stress tolerance of the plant and/or reducing time to flowering and/or time to inflorescence emergence of the plant, and is not correlated to resistance to salinity, drought, osmotic stress, water deprivation, flood, etiolation, low temperature, high temperature, heavy . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claims have been analyzed above. 
As analyzed above, the specification only provides examples to serve guidance of transforming/overexpressing LYD583 (SEQ ID NO: 570 or SEQ ID NO: 420) to increase growth rate, biomass, or seed yield, at best.  
However, as analyzed above, the specification does not provide guidance nor examples of using SEQ ID NO: 570, 420, or 4015, and the genus of sequences, by transformation or any ways, for conferring vigor, oil content, fiber yield, fiber quality, nitrogen use efficiency, and/or abiotic stress tolerance of the plant and/or reducing time to flowering and/or time to inflorescence emergence of the plant, and is not correlated to resistance to salinity, drought, osmotic stress, water deprivation, flood, etiolation, low temperature, high temperature, heavy metal toxicity, anaerobiosis, nutrient deficiency, nutrient excess, atmospheric pollution and UV irradiation.
Critically, as analyzed above, the specification shows that over-expressing SEQ ID NOs: 570 and 420 do not confer the above traits.  
As analyzed above, in prior art, the use of SEQ ID NOs: 570, 420 and 4015, BHLH 107 and BHLH30 in prior art or any art is very limited.  The art only provides example of over-expressing BHLH107 and BHLH30 for increasing growth rate in plant (Rybel et al).  Prior art also speculates that BHLH30 may be a negative regulator of cell death (Li et al).  
Thus, in prior art, overexpression of BHLH107 or BHLH30 is only related to growth rate, not to other claimed traits. 
Again, the specification shows that over-expressing SEQ ID NOs: 570 and 420 do not confer the above traits.  According to the specification, even growth rate, seed yields and biomass is not increased consistently by over-expressing SEQ ID NOs: 570 or 420. 
MPEP 2164 provides the Enablement Requirement. MPEP section 2164.01 states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention”
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. 
Therefore, given the claim breadth, lack of guidance in the specification, insufficient working examples in the instant specification, unpredictability in the prior art, undue experimentation would have been required by one skilled in the art to make and use the invention as broadly claimed.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, (2012). On June 13, 2013 the United States Supreme Court issued an opinion in the case of Association for Molecular Pathology v. Myriad Genetics, Inc. (U.S. slip op. June 13, 2013).  In Myriad, the Supreme Court held that claims to isolated nucleic acids are not patent-eligible, because they read on isolated naturally-occurring nucleic acids that are a "product of nature."  
Claims 1, 4-5, 7, 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to judicial exception (natural process and/or abstract idea) without significantly more.   
Claims 1, 4-5 are directed to method comprising step of “overexpressing” polynucleotide encoding sequences having 80, 90 or 95% sequence identities to SEQ ID NO: 570, in plants.
Claim 7 limit the sequences to SEQ ID NO: 570, 420, or 4015.  
By sequence listing, SEQ ID Nos: 570, 420 and 4015 are natural plant sequences from Medicago and Cajanus cajan.  SEQ ID NOs: 258, 59 and 2355 are their natural encoding gene sequences. 
Sequences having 80, 90 or 95% sequence identities to SEQ ID NO: 570, encompass natural polymorphisms. 
Young et al (The Medicago genome provides insight into the evolution of rhizobial symbioses. Nature. 480, 520-514, 2011) teach that SEQ ID NO: 420 (100% identical) is a natural transcription factor sequence from plant Medicago.  The sequence also is 99.3% identical to SEQ ID NO: 570.   See “Sequence Matches” at the end of office action.  
The specification does not define or describe “over-expressing”.  As claimed, such over-expressing can be 0.1% or less.  
The expression level of any protein, SEQ ID NO: 570 included, changes from time to time naturally. 
Young et al nevertheless teach that the expressions of such transcription factors have patterns, and are often enhanced naturally in the plants (p5221, right col, 2nd and 3rd para). 
Thus, claims 1, 4-5, 7 are directed to natural process.  

Regarding claims 10-14, according to specification ([0019]), abiotic stress (ABS) is also referred to as “environmental stress”, is not required to be non-natural (either the claims or the specification).  The traits of “increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, nitrogen use efficiency, and/or abiotic stress tolerance of a plant” is inherent naturally.  
Additional regarding claims 10-11, selecting encompasses natural survival, thus is directed to natural phenomenon without significant more. 
Selecting can also be directed to an abstract idea (“mental process”). 
According to MPEP 2106.04, In addition to the terms "laws of nature," "natural phenomena," and "abstract ideas," judicially recognized exceptions have been described using various other terms, including "physical phenomena," "products of nature," "scientific principles," "systems that depend on human intelligence alone," "disembodied concepts," "mental processes," and "disembodied mathematical algorithms and formulas." It should be noted that there are no bright lines between the types of exceptions, and that many of the concepts identified by the courts as exceptions can fall under several exceptions. For example, mathematical formulas are considered to be a judicial exception as they express a scientific truth, but have been labelled by the courts as both abstract ideas and laws of nature. Likewise, "products of nature" are considered to be an exception because they tie up the use of naturally occurring things, but have been labelled as both laws of nature and natural phenomena. Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim 
Selecting a plant for the trait of claims 10-11 do not add any step of non-natural or non-abstract idea, nor integrate the abstract idea into practical application.  
Therefore, claims are directed natural process and/or abstract idea (judicial exception). There is no additional step, not to mention significantly more.  

In view of specification ([0133] and [0362]), “exogenous polynucleotide” refers to a heterologous nucleic acid sequence which may not be naturally expressed within the plant; “heterologous promoter” refers to a promoter from a different species or from the same species but from a different gene locus as of the isolated polynucleotide sequence, claims 2-3, 6, 8-9, 15-23 are excluded from the rejection.  

Pre-AIA  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art. 

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1-8, 10, 15-16, 18-19, 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rybel et al (A bHLH Complex Controls Embryonic Vascular Tissue Establishment and Indeterminate Growth in Arabidopsis. Developmental Cell 24, 426–437, February 25, 2013), in view of Li et al (Transcriptome profiling of resistant and susceptible Cavendish banana roots following inoculation with Fusarium oxysporum f. sp. cubense tropical race 4. BMC Genomics, 13: 1-11, 2012), Young et al (The Medicago genome provides insight into the evolution of rhizobial symbioses. Nature. 480, 520-514, 2011), and Varshney et al (Draft genome sequence of pigeonpea (Cajanus cajan), an orphan legume crop of resource-poor farmers. Nature Biotechnology 30, 83-89, 2012).  

Claims are broadly drawn to genus of methods over-expressing sequences having at least 80% to sequence identity to SEQ ID NO: 570, and sequences of SEQ ID NO: 570, SEQ ID NO: 420, or SEQ ID NO: 4015, and a genus of constructs comprising the polynucleotides encoding above sequences, a genus of resultant transformed plant cells and transformed plants, method of growing the seed and plants, for the traits including growth rate, yield, or biomass. 

Rybel et al teach making nucleotide acid constructs comprising DNAs encoding exogenous BHLH peptides including BHLH107 and BHLH30 (p435, right col, 4th para). 
Rybel et al teach that the constructs have heterologous promoters (p436, left col, 1st para). 
Rybel et al teach using the construct to transform Arabidopsis seed to over-expressing transgenes encoding BHLH107 and BHLH30 (p435, right col, 4th-5th para; p436, left col, 1st to 5th para). 
rd para), and growing the seedlings (p432, figure 5). The seedlings read on young plants. Seeds and seedlings comprising plant cells.  
Rybel et al demonstrated that over-expression of BHLH including BHLH107 and BHLH30 in plant (Arabidopsis) resulted in increased development of vascular tissue (abstract), an indicator of increasing growth rate.  
As support to Rybel et al, Li et al (Transcriptome profiling of resistant and susceptible Cavendish banana roots following inoculation with Fusarium oxysporum f. sp. cubense tropical race 4. BMC Genomics, 13: 1-11, 2012) speculate that speculates that BHLH30 may be a negative regulator of cell death (p8, figure 6).  Reducing cell death is considered an indicator of increasing growth.   

Rybel et al teach all claim limitations, but are silent on that the BHLH107 is SEQ ID NO: 570 or 420, and BHLH30 is SEQ ID NO: 4015.  
Young et al (The Medicago genome provides insight into the evolution of rhizobial symbioses. Nature. 480, 520-514, 2011) teach a sequence 100% identical to instant SEQ ID NO: 420 and 99.3% identical to instant SEQ ID NO: 570, and characterized the sequence as transcription factor BHLH107 like protein
Varshney et al teach a sequence 99.2% identical to instant SEQ ID NO: 4015, and characterized the sequence as transcription factor BHLH30.  
See “Sequence Matches” at the end of office action.  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  

Li et al teach BHLH30 negatively affects plant cell death. 
Young et al and Varshney et al teach (disclose and characterize) SEQ ID NOs: 570, 420 and 4015 as BHLH107 and BHLH30.
One ordinary skill in the art would have realized that BHLH107 and BHLH30 enhance plant cell growth as taught by Rybel et al and supported by Li et al, and been motivated to transform and overexpress BHLH107 and BHLH30 in plant as taught in detail by Rybel et al, to achieve the same expected result of increasing growth rate as Rybel et al did. 
One ordinary skill in the art also would have recognized SEQ ID NOs: 570, 420 and 4015 as BHLH197 and BHLH30 sequences as disclosed and characterized by Young et al and Varshney et al, and been motivated to use the available and characterized BHLH107 and BHLH30 sequences in the method as taught by Rybel et al, achieve the same expected result as Rybel et al did. 
The expectation would have been high because BHLH107 and BHLH30 were demonstrated to increase plant growth, and SEQ ID NOs: 570, 420 and 4015 are characterized as BHLH107 and BHLH30 sequences. 
Therefore, the invention would have been obvious to one ordinary skill in the art. 
Notes: 
1. Since SEQ ID NO: 420 is 100% matched and characterized, claims 7, 16 and 19 are included in the rejection. 
2. Claims 11-14 are excluded, because the traits of claims 11 and 14 are not enabled, thus one ordinary skill in the art would not have any motivation to perform the method of claims 12-13.  

Claims 9, 17, 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rybel et al in view of Lin et al, Young et al and Varshney et al, as applied to claims 1-2, 15 and 18 above, and further in view of Asaph et al (US 20110209247, published 8/25/2011). 
Claims 1-2, 15 and 18 have been analyzed above.
Claims 9, 17 and 20 limit the encoding sequence to SEQ ID NO: 258, 59 or 2355, or codon optimized sequence. 
Rybel et al, Lin et al, Young et al and Varshney et al do not explicitly teach SEQ ID NO: 258, 59 or 2355, or codon optimization.  
Given the available amino acid sequence, obtaining coding gene sequence, and/or codon optimization of the coding sequence, is routine practice taught in prior art.  
BLASTN (protein to nucleotide) had been available for one ordinary skill in the art to use known protein sequence (such as SEQ ID NO: 420) to obtain coding gene sequences.  
For example, Asaph et al teach using BLASTN ([0049] and [0136]).  
Asaph et al also teach codon-optimizing plant gene sequences for optimized expression ([0054]).  
Therefore, one ordinary skill in the art would have realized the NCBI tool BLASTN, and been motivated to input the protein sequence (such as SEQ ID NO: 420) to obtain the coding sequence thereof, and performing codon optimization, as taught by Asaph et al. The expectation would have been high because SEQ ID NO: 410 was 100% matched and characterized.  The methods of using blast tools are performing codon optimization are routine practice, as taught by Asaph et al, 

Sequence Matches
Against SEQ ID NO: 570
RESULT 1
G7JCJ8_MEDTR
ID   G7JCJ8_MEDTR            Unreviewed;       256 AA.
AC   G7JCJ8;
DT   25-JAN-2012, integrated into UniProtKB/TrEMBL.
DT   25-JAN-2012, sequence version 1.

DE   SubName: Full=Putative transcription factor bHLH family {ECO:0000313|EMBL:RHN61846.1};
DE   SubName: Full=Transcription factor bHLH107-like protein {ECO:0000313|EMBL:AES89767.1};
GN   Name=11417767 {ECO:0000313|EnsemblPlants:AES89767};
GN   OrderedLocusNames=MTR_4g079760 {ECO:0000313|EMBL:AES89767.1};
GN   ORFNames=MtrunA17_Chr4g0041051 {ECO:0000313|EMBL:RHN61846.1};
OS   Medicago truncatula (Barrel medic) (Medicago tribuloides).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; fabids; Fabales; Fabaceae; Papilionoideae; 50 kb inversion clade;
OC   NPAAA clade; Hologalegina; IRL clade; Trifolieae; Medicago.
OX   NCBI_TaxID=3880 {ECO:0000313|EMBL:AES89767.1, ECO:0000313|Proteomes:UP000002051};
RN   [1] {ECO:0000313|EMBL:AES89767.1, ECO:0000313|Proteomes:UP000002051}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=A17 {ECO:0000313|EMBL:AES89767.1}, and cv. Jemalong A17
RC   {ECO:0000313|EnsemblPlants:AES89767,
RC   ECO:0000313|Proteomes:UP000002051};
RX   PubMed=22089132; DOI=10.1038/nature10625;
RA   Young N.D., Debelle F., Oldroyd G.E.D., Geurts R., Cannon S.B.,
RA   Udvardi M.K., Benedito V.A., Mayer K.F.X., Gouzy J., Schoof H.,
RA   Van de Peer Y., Proost S., Cook D.R., Meyers B.C., Spannagl M., Cheung F.,
RA   De Mita S., Krishnakumar V., Gundlach H., Zhou S., Mudge J., Bharti A.K.,
RA   Murray J.D., Naoumkina M.A., Rosen B., Silverstein K.A.T., Tang H.,
RA   Rombauts S., Zhao P.X., Zhou P., Barbe V., Bardou P., Bechner M.,
RA   Bellec A., Berger A., Berges H., Bidwell S., Bisseling T., Choisne N.,
RA   Couloux A., Denny R., Deshpande S., Dai X., Doyle J.J., Dudez A.-M.,
RA   Farmer A.D., Fouteau S., Franken C., Gibelin C., Gish J., Goldstein S.,
RA   Gonzalez A.J., Green P.J., Hallab A., Hartog M., Hua A., Humphray S.J.,
RA   Jeong D.-H., Jing Y., Jocker A., Kenton S.M., Kim D.-J., Klee K., Lai H.,
RA   Lang C., Lin S., Macmil S.L., Magdelenat G., Matthews L., McCorrison J.,
RA   Monaghan E.L., Mun J.-H., Najar F.Z., Nicholson C., Noirot C.,
RA   O'Bleness M., Paule C.R., Poulain J., Prion F., Qin B., Qu C., Retzel E.F.,
RA   Riddle C., Sallet E., Samain S., Samson N., Sanders I., Saurat O.,
RA   Scarpelli C., Schiex T., Segurens B., Severin A.J., Sherrier D.J., Shi R.,
RA   Sims S., Singer S.R., Sinharoy S., Sterck L., Viollet A., Wang B.-B.,
RA   Wang K., Wang M., Wang X., Warfsmann J., Weissenbach J., White D.D.,
RA   White J.D., Wiley G.B., Wincker P., Xing Y., Yang L., Yao Z., Ying F.,
RA   Zhai J., Zhou L., Zuber A., Denarie J., Dixon R.A., May G.D.,
RA   Schwartz D.C., Rogers J., Quetier F., Town C.D., Roe B.A.;
RT   "The Medicago genome provides insight into the evolution of rhizobial
RT   symbioses.";
RL   Nature 480:520-524(2011).
RN   [2] {ECO:0000313|EMBL:AES89767.1, ECO:0000313|Proteomes:UP000002051}
RP   GENOME REANNOTATION.
RC   STRAIN=cv. Jemalong A17 {ECO:0000313|EnsemblPlants:AES89767,
RC   ECO:0000313|Proteomes:UP000002051};
RX   PubMed=24767513; DOI=10.1186/1471-2164-15-312;
RA   Tang H., Krishnakumar V., Bidwell S., Rosen B., Chan A., Zhou S.,
RA   Gentzbittel L., Childs K.L., Yandell M., Gundlach H., Mayer K.F.,
RA   Schwartz D.C., Town C.D.;
RT   "An improved genome release (version Mt4.0) for the model legume Medicago
RT   truncatula.";
RL   BMC Genomics 15:312-312(2014).
RN   [3] {ECO:0000313|EnsemblPlants:AES89767}
RP   IDENTIFICATION.
RC   STRAIN=cv. Jemalong A17 {ECO:0000313|EnsemblPlants:AES89767};
RG   EnsemblPlants;
RL   Submitted (APR-2015) to UniProtKB.
RN   [4] {ECO:0000313|Proteomes:UP000265566}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Jemalong A17 {ECO:0000313|Proteomes:UP000265566};
RX   PubMed=30397259; DOI=10.1038/s41477-018-0286-7;
RA   Pecrix Y., Staton S.E., Sallet E., Lelandais-Briere C., Moreau S.,
RA   Carrere S., Blein T., Jardinaud M.F., Latrasse D., Zouine M., Zahm M.,
RA   Kreplak J., Mayjonade B., Satge C., Perez M., Cauet S., Marande W.,
RA   Chantry-Darmon C., Lopez-Roques C., Bouchez O., Berard A., Debelle F.,
RA   Munos S., Bendahmane A., Berges H., Niebel A., Buitink J., Frugier F.,
RA   Benhamed M., Crespi M., Gouzy J., Gamas P.;
RT   "Whole-genome landscape of Medicago truncatula symbiotic genes.";
RL   Nat. Plants 4:1017-1025(2018).

RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Leaves {ECO:0000313|EMBL:RHN61846.1};
RA   Pecrix Y., Gamas P., Carrere S.;
RT   "Whole-genome landscape of Medicago truncatula symbiotic genes.";
RL   Nat. Plants 0:0-0(2018).
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|ARBA:ARBA00004123}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM001220; AES89767.1; -; Genomic_DNA.
DR   EMBL; PSQE01000004; RHN61846.1; -; Genomic_DNA.
DR   RefSeq; XP_003607570.1; XM_003607522.2.
DR   STRING; 3880.AES89767; -.
DR   EnsemblPlants; AES89767; AES89767; MTR_4g079760.
DR   GeneID; 11417767; -.
DR   Gramene; AES89767; AES89767; MTR_4g079760.
DR   KEGG; mtr:MTR_4g079760; -.
DR   eggNOG; KOG3561; Eukaryota.
DR   HOGENOM; CLU_063967_0_0_1; -.
DR   OMA; EMEEFLW; -.
DR   OrthoDB; 1185121at2759; -.
DR   Proteomes; UP000002051; Chromosome 4.
DR   Proteomes; UP000265566; Chromosome 4.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   GO; GO:0046983; F:protein dimerization activity; IEA:InterPro.
DR   Gene3D; 4.10.280.10; -; 1.
DR   InterPro; IPR011598; bHLH_dom.
DR   InterPro; IPR036638; HLH_DNA-bd_sf.
DR   Pfam; PF00010; HLH; 1.
DR   SMART; SM00353; HLH; 1.
DR   SUPFAM; SSF47459; SSF47459; 1.
DR   PROSITE; PS50888; BHLH; 1.
PE   4: Predicted;
KW   Nucleus {ECO:0000256|ARBA:ARBA00023242};
KW   Reference proteome {ECO:0000313|Proteomes:UP000002051};
KW   Transcription {ECO:0000256|ARBA:ARBA00023163};
KW   Transcription regulation {ECO:0000256|ARBA:ARBA00023015}.
FT   DOMAIN          67..116
FT                   /note="BHLH"
FT                   /evidence="ECO:0000259|PROSITE:PS50888"
SQ   SEQUENCE   256 AA;  28753 MW;  6BC093385D6F2B23 CRC64;

  Query Match             99.3%;  Score 1285;  DB 66;  Length 256;
  Best Local Similarity   99.2%;  
  Matches  254;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MEMEGYDIFGDATERISKNGFEVNNEVIGSGYGSSFSLVLDRERGELVEAPVKMEGKGVS 60
              |||||||||||||||| |||||||||||||||||||||||||||||||| ||||||||||
Db          1 MEMEGYDIFGDATERIGKNGFEVNNEVIGSGYGSSFSLVLDRERGELVEEPVKMEGKGVS 60

Qy         61 TTERSVEALKNHSEAERRRRARINAHLDTLRCVIPGALKMDKASLLGEVVRHLKELKRNE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTERSVEALKNHSEAERRRRARINAHLDTLRCVIPGALKMDKASLLGEVVRHLKELKRNE 120

Qy        121 TQACEGLMIPKDNDEISVEEQEGGWNGFPFSIKASLCCEYQPGLLSNIRQALDALHLIIM 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TQACEGLMIPKDNDEISVEEQEGGWNGFPFSIKASLCCEYQPGLLSNIRQALDALHLIIM 180

Qy        181 KADIATFGDRMKNVFVVISCEEQNFDAAEYRQFLAGSVHQALKSVLSRFSVSQDMLRARK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KADIATFGDRMKNVFVVISCEEQNFDAAEYRQFLAGSVHQALKSVLSRFSVSQDMLRARK 240

Qy        241 RRRVSIFSSSSLENFL 256
              ||||||||||||||||
Db        241 RRRVSIFSSSSLENFL 256

Against SEQ ID NO: 420


ID   G7JCJ8_MEDTR            Unreviewed;       256 AA.
AC   G7JCJ8;
DT   25-JAN-2012, integrated into UniProtKB/TrEMBL.
DT   25-JAN-2012, sequence version 1.
DT   02-JUN-2021, entry version 51.
DE   SubName: Full=Putative transcription factor bHLH family {ECO:0000313|EMBL:RHN61846.1};
DE   SubName: Full=Transcription factor bHLH107-like protein {ECO:0000313|EMBL:AES89767.1};
GN   Name=11417767 {ECO:0000313|EnsemblPlants:AES89767};
GN   OrderedLocusNames=MTR_4g079760 {ECO:0000313|EMBL:AES89767.1};
GN   ORFNames=MtrunA17_Chr4g0041051 {ECO:0000313|EMBL:RHN61846.1};
OS   Medicago truncatula (Barrel medic) (Medicago tribuloides).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; fabids; Fabales; Fabaceae; Papilionoideae; 50 kb inversion clade;
OC   NPAAA clade; Hologalegina; IRL clade; Trifolieae; Medicago.
OX   NCBI_TaxID=3880 {ECO:0000313|EMBL:AES89767.1, ECO:0000313|Proteomes:UP000002051};
RN   [1] {ECO:0000313|EMBL:AES89767.1, ECO:0000313|Proteomes:UP000002051}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=A17 {ECO:0000313|EMBL:AES89767.1}, and cv. Jemalong A17
RC   {ECO:0000313|EnsemblPlants:AES89767,
RC   ECO:0000313|Proteomes:UP000002051};
RX   PubMed=22089132; DOI=10.1038/nature10625;
RA   Young N.D., Debelle F., Oldroyd G.E.D., Geurts R., Cannon S.B.,
RA   Udvardi M.K., Benedito V.A., Mayer K.F.X., Gouzy J., Schoof H.,
RA   Van de Peer Y., Proost S., Cook D.R., Meyers B.C., Spannagl M., Cheung F.,
RA   De Mita S., Krishnakumar V., Gundlach H., Zhou S., Mudge J., Bharti A.K.,
RA   Murray J.D., Naoumkina M.A., Rosen B., Silverstein K.A.T., Tang H.,
RA   Rombauts S., Zhao P.X., Zhou P., Barbe V., Bardou P., Bechner M.,
RA   Bellec A., Berger A., Berges H., Bidwell S., Bisseling T., Choisne N.,
RA   Couloux A., Denny R., Deshpande S., Dai X., Doyle J.J., Dudez A.-M.,
RA   Farmer A.D., Fouteau S., Franken C., Gibelin C., Gish J., Goldstein S.,
RA   Gonzalez A.J., Green P.J., Hallab A., Hartog M., Hua A., Humphray S.J.,
RA   Jeong D.-H., Jing Y., Jocker A., Kenton S.M., Kim D.-J., Klee K., Lai H.,
RA   Lang C., Lin S., Macmil S.L., Magdelenat G., Matthews L., McCorrison J.,
RA   Monaghan E.L., Mun J.-H., Najar F.Z., Nicholson C., Noirot C.,
RA   O'Bleness M., Paule C.R., Poulain J., Prion F., Qin B., Qu C., Retzel E.F.,
RA   Riddle C., Sallet E., Samain S., Samson N., Sanders I., Saurat O.,
RA   Scarpelli C., Schiex T., Segurens B., Severin A.J., Sherrier D.J., Shi R.,
RA   Sims S., Singer S.R., Sinharoy S., Sterck L., Viollet A., Wang B.-B.,
RA   Wang K., Wang M., Wang X., Warfsmann J., Weissenbach J., White D.D.,
RA   White J.D., Wiley G.B., Wincker P., Xing Y., Yang L., Yao Z., Ying F.,
RA   Zhai J., Zhou L., Zuber A., Denarie J., Dixon R.A., May G.D.,
RA   Schwartz D.C., Rogers J., Quetier F., Town C.D., Roe B.A.;
RT   "The Medicago genome provides insight into the evolution of rhizobial
RT   symbioses.";
RL   Nature 480:520-524(2011).
RN   [2] {ECO:0000313|EMBL:AES89767.1, ECO:0000313|Proteomes:UP000002051}
RP   GENOME REANNOTATION.
RC   STRAIN=cv. Jemalong A17 {ECO:0000313|EnsemblPlants:AES89767,
RC   ECO:0000313|Proteomes:UP000002051};
RX   PubMed=24767513; DOI=10.1186/1471-2164-15-312;
RA   Tang H., Krishnakumar V., Bidwell S., Rosen B., Chan A., Zhou S.,
RA   Gentzbittel L., Childs K.L., Yandell M., Gundlach H., Mayer K.F.,
RA   Schwartz D.C., Town C.D.;
RT   "An improved genome release (version Mt4.0) for the model legume Medicago
RT   truncatula.";
RL   BMC Genomics 15:312-312(2014).
RN   [3] {ECO:0000313|EnsemblPlants:AES89767}
RP   IDENTIFICATION.
RC   STRAIN=cv. Jemalong A17 {ECO:0000313|EnsemblPlants:AES89767};
RG   EnsemblPlants;
RL   Submitted (APR-2015) to UniProtKB.
RN   [4] {ECO:0000313|Proteomes:UP000265566}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Jemalong A17 {ECO:0000313|Proteomes:UP000265566};
RX   PubMed=30397259; DOI=10.1038/s41477-018-0286-7;
RA   Pecrix Y., Staton S.E., Sallet E., Lelandais-Briere C., Moreau S.,
RA   Carrere S., Blein T., Jardinaud M.F., Latrasse D., Zouine M., Zahm M.,
RA   Kreplak J., Mayjonade B., Satge C., Perez M., Cauet S., Marande W.,

RA   Munos S., Bendahmane A., Berges H., Niebel A., Buitink J., Frugier F.,
RA   Benhamed M., Crespi M., Gouzy J., Gamas P.;
RT   "Whole-genome landscape of Medicago truncatula symbiotic genes.";
RL   Nat. Plants 4:1017-1025(2018).
RN   [5] {ECO:0000313|EMBL:RHN61846.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Leaves {ECO:0000313|EMBL:RHN61846.1};
RA   Pecrix Y., Gamas P., Carrere S.;
RT   "Whole-genome landscape of Medicago truncatula symbiotic genes.";
RL   Nat. Plants 0:0-0(2018).
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|ARBA:ARBA00004123}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM001220; AES89767.1; -; Genomic_DNA.
DR   EMBL; PSQE01000004; RHN61846.1; -; Genomic_DNA.
DR   RefSeq; XP_003607570.1; XM_003607522.2.
DR   STRING; 3880.AES89767; -.
DR   EnsemblPlants; AES89767; AES89767; MTR_4g079760.
DR   GeneID; 11417767; -.
DR   Gramene; AES89767; AES89767; MTR_4g079760.
DR   KEGG; mtr:MTR_4g079760; -.
DR   eggNOG; KOG3561; Eukaryota.
DR   HOGENOM; CLU_063967_0_0_1; -.
DR   OMA; EMEEFLW; -.
DR   OrthoDB; 1185121at2759; -.
DR   Proteomes; UP000002051; Chromosome 4.
DR   Proteomes; UP000265566; Chromosome 4.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   GO; GO:0046983; F:protein dimerization activity; IEA:InterPro.
DR   Gene3D; 4.10.280.10; -; 1.
DR   InterPro; IPR011598; bHLH_dom.
DR   InterPro; IPR036638; HLH_DNA-bd_sf.
DR   Pfam; PF00010; HLH; 1.
DR   SMART; SM00353; HLH; 1.
DR   SUPFAM; SSF47459; SSF47459; 1.
DR   PROSITE; PS50888; BHLH; 1.
PE   4: Predicted;
KW   Nucleus {ECO:0000256|ARBA:ARBA00023242};
KW   Reference proteome {ECO:0000313|Proteomes:UP000002051};
KW   Transcription {ECO:0000256|ARBA:ARBA00023163};
KW   Transcription regulation {ECO:0000256|ARBA:ARBA00023015}.
FT   DOMAIN          67..116
FT                   /note="BHLH"
FT                   /evidence="ECO:0000259|PROSITE:PS50888"
SQ   SEQUENCE   256 AA;  28753 MW;  6BC093385D6F2B23 CRC64;

  Query Match             100.0%;  Score 1297;  DB 66;  Length 256;
  Best Local Similarity   100.0%;  
  Matches  256;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEMEGYDIFGDATERIGKNGFEVNNEVIGSGYGSSFSLVLDRERGELVEEPVKMEGKGVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEMEGYDIFGDATERIGKNGFEVNNEVIGSGYGSSFSLVLDRERGELVEEPVKMEGKGVS 60

Qy         61 TTERSVEALKNHSEAERRRRARINAHLDTLRCVIPGALKMDKASLLGEVVRHLKELKRNE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTERSVEALKNHSEAERRRRARINAHLDTLRCVIPGALKMDKASLLGEVVRHLKELKRNE 120

Qy        121 TQACEGLMIPKDNDEISVEEQEGGWNGFPFSIKASLCCEYQPGLLSNIRQALDALHLIIM 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TQACEGLMIPKDNDEISVEEQEGGWNGFPFSIKASLCCEYQPGLLSNIRQALDALHLIIM 180

Qy        181 KADIATFGDRMKNVFVVISCEEQNFDAAEYRQFLAGSVHQALKSVLSRFSVSQDMLRARK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KADIATFGDRMKNVFVVISCEEQNFDAAEYRQFLAGSVHQALKSVLSRFSVSQDMLRARK 240

Qy        241 RRRVSIFSSSSLENFL 256
              ||||||||||||||||


Against SEQ ID NO: 4015
A0A151TP70_CAJCA
ID   A0A151TP70_CAJCA        Unreviewed;       256 AA.
AC   A0A151TP70;
DT   08-JUN-2016, integrated into UniProtKB/TrEMBL.
DT   08-JUN-2016, sequence version 1.
DT   07-APR-2021, entry version 17.
DE   SubName: Full=Transcription factor bHLH30 {ECO:0000313|EMBL:KYP68864.1};
GN   ORFNames=KK1_022513 {ECO:0000313|EMBL:KYP68864.1};
OS   Cajanus cajan (Pigeon pea) (Cajanus indicus).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; fabids; Fabales; Fabaceae; Papilionoideae; 50 kb inversion clade;
OC   NPAAA clade; indigoferoid/millettioid clade; Phaseoleae; Cajanus.
OX   NCBI_TaxID=3821 {ECO:0000313|EMBL:KYP68864.1, ECO:0000313|Proteomes:UP000075243};
RN   [1] {ECO:0000313|EMBL:KYP68864.1, ECO:0000313|Proteomes:UP000075243}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Asha {ECO:0000313|Proteomes:UP000075243};
RX   PubMed=22057054; DOI=10.1038/nbt.2022;
RA   Varshney R.K., Chen W., Li Y., Bharti A.K., Saxena R.K., Schlueter J.A.,
RA   Donoghue M.T., Azam S., Fan G., Whaley A.M., Farmer A.D., Sheridan J.,
RA   Iwata A., Tuteja R., Penmetsa R.V., Wu W., Upadhyaya H.D., Yang S.P.,
RA   Shah T., Saxena K.B., Michael T., McCombie W.R., Yang B., Zhang G.,
RA   Yang H., Wang J., Spillane C., Cook D.R., May G.D., Xu X., Jackson S.A.;
RT   "Draft genome sequence of pigeonpea (Cajanus cajan), an orphan legume crop
RT   of resource-poor farmers.";
RL   Nat. Biotechnol. 30:83-89(2012).
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|ARBA:ARBA00004123}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM003606; KYP68864.1; -; Genomic_DNA.
DR   Proteomes; UP000075243; Chromosome 4.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   GO; GO:0046983; F:protein dimerization activity; IEA:InterPro.
DR   Gene3D; 4.10.280.10; -; 1.
DR   InterPro; IPR011598; bHLH_dom.
DR   InterPro; IPR036638; HLH_DNA-bd_sf.
DR   Pfam; PF00010; HLH; 1.
DR   SMART; SM00353; HLH; 1.
DR   SUPFAM; SSF47459; SSF47459; 1.
DR   PROSITE; PS50888; BHLH; 1.
PE   4: Predicted;
KW   Nucleus {ECO:0000256|ARBA:ARBA00023242};
KW   Reference proteome {ECO:0000313|Proteomes:UP000075243};
KW   Transcription {ECO:0000256|ARBA:ARBA00023163};
KW   Transcription regulation {ECO:0000256|ARBA:ARBA00023015}.
FT   DOMAIN          67..116
FT                   /note="BHLH"
FT                   /evidence="ECO:0000259|PROSITE:PS50888"
SQ   SEQUENCE   256 AA;  28165 MW;  22D6463BD2C0973D CRC64;

  Query Match             99.2%;  Score 1292;  DB 69;  Length 256;
  Best Local Similarity   100.0%;  
  Matches  256;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 MEAFLWGDDIDGDAPKGKSDGFGGNNGVIGSGCGSSFSLVLDGERGELVEAPVKLERKGV 62
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEAFLWGDDIDGDAPKGKSDGFGGNNGVIGSGCGSSFSLVLDGERGELVEAPVKLERKGV 60

Qy         63 STERSIEALKSHSEAERRRRARINAHLDTLRSVIPGAIKMDKASLLGEVIRHLKELKKNA 122
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 STERSIEALKSHSEAERRRRARINAHLDTLRSVIPGAIKMDKASLLGEVIRHLKELKKNA 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AQACEGLMIPKDNDEISVEEQEGGLNGFPYSIRASLCCEYKPGLLSDIRQALDALHLMII 180

Qy        183 RADIATLEGRMKNVFVIISCKEQNFEDAAYRQFLAGSVHQALRSVLNRFSVSQDLLGTRK 242
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RADIATLEGRMKNVFVIISCKEQNFEDAAYRQFLAGSVHQALRSVLNRFSVSQDLLGTRK 240

Qy        243 RRRISIFSSSSLEDFL 258
              ||||||||||||||||
Db        241 RRRISIFSSSSLEDFL 256

Against SEQ ID NO: 59
AC135231/c
LOCUS       AC135231              106771 bp    DNA     linear   PLN 17-SEP-2010
DEFINITION  Medicago truncatula clone mth2-28m10, complete sequence.
ACCESSION   AC135231
VERSION     AC135231.23
KEYWORDS    HTG.
SOURCE      Medicago truncatula (barrel medic)
  ORGANISM  Medicago truncatula
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; fabids; Fabales; Fabaceae; Papilionoideae;
            Trifolieae; Medicago.
REFERENCE   1  (bases 1 to 106771)
  AUTHORS   Fu,L., Do,T., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D.,
            Kim,D. and Roe,B.A.
  TITLE     Medicago truncatula BAC Clone mth2-28m10
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 106771)
  AUTHORS   Shaull,S., Lin,S., Dixon,R., May,G., Sumner,L., Gonzales,B.,
            Cook,D., Kim,D. and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (10-OCT-2002) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 620 Parrington Oval, Room 208, Norman,
            OK 73019, USA
REFERENCE   3  (bases 1 to 106771)
  AUTHORS   Shaull,S., Lin,S., Dixon,R., May,G., Sumner,L., Gonzales,B.,
            Cook,D., Kim,D. and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (10-JUL-2004) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 620 Parrington Oval, Room 208, Norman,
            OK 73019, USA
REFERENCE   4  (bases 1 to 106771)
  AUTHORS   Shaull,S., Lin,S., Dixon,R., May,G., Sumner,L., Gonzales,B.,
            Cook,D., Kim,D. and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-SEP-2004) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 620 Parrington Oval, Room 208, Norman,
            OK 73019, USA
REFERENCE   5  (bases 1 to 106771)
  AUTHORS   Shaull,S., Lin,S., Dixon,R., May,G., Sumner,L., Gonzales,B.,
            Cook,D., Kim,D. and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (18-MAR-2006) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 620 Parrington Oval, Room 208, Norman,
            OK 73019, USA
REFERENCE   6  (bases 1 to 106771)
  CONSRTM   The International Medicago Genome Annotation Group
  TITLE     Direct Submission
  JOURNAL   Submitted (19-APR-2006) The Institute for Genomic Research, 9712
            Medical Center Dr, Rockville, MD 20850, USA
REFERENCE   7  (bases 1 to 106771)
  CONSRTM   The International Medicago Genome Annotation Group
  TITLE     Direct Submission
  JOURNAL   Submitted (04-APR-2007) The Institute for Genomic Research, 9712

REFERENCE   8  (bases 1 to 106771)
  AUTHORS   Fu,L., Do,T., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D.,
            Kim,D. and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (23-AUG-2007) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard. Room
            2107, Norman, OK 73019, USA
REFERENCE   9  (bases 1 to 106771)
  AUTHORS   Fu,L., Do,T., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D.,
            Kim,D. and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (17-SEP-2010) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard. Room
            2107, Norman, OK 73019, USA
COMMENT     On Sep 4, 2004 this sequence version replaced AC135231.22.
            -------------- Genome Center
            Center: Department Of Chemistry And Biochemistry
            The University Of Oklahoma
            Center code:UOKNOR
            ----------------------.
FEATURES             Location/Qualifiers
     source          1..106771
                     /organism="Medicago truncatula"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:3880"
                     /clone="mth2-28m10"
                     /clone_lib="Medicago truncatula BAC library H2"

  Query Match             52.0%;  Score 497;  DB 312;  Length 106771;
  Best Local Similarity   100.0%;  
  Matches  497;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        460 AGATGGACAAAGCATCATTACTTGGTGAAGTAGTTAGACACTTGAAAGAGCTAAAAAGGA 519
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      66339 AGATGGACAAAGCATCATTACTTGGTGAAGTAGTTAGACACTTGAAAGAGCTAAAAAGGA 66280

Qy        520 ATGAAACACAAGCATGTGAAGGTTTAATGATACCAAAGGACAATGATGAAATAAGTGTTG 579
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      66279 ATGAAACACAAGCATGTGAAGGTTTAATGATACCAAAGGACAATGATGAAATAAGTGTTG 66220

Qy        580 AAGAACAAGAGGGAGGTTGGAACGGTTTTCCTTTTTCAATTAAAGCATCACTATGTTGTG 639
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      66219 AAGAACAAGAGGGAGGTTGGAACGGTTTTCCTTTTTCAATTAAAGCATCACTATGTTGTG 66160

Qy        640 AATATCAACCAGGTTTATTGTCTAATATAAGACAAGCCCTAGATGCTCTTCATCTCATCA 699
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      66159 AATATCAACCAGGTTTATTGTCTAATATAAGACAAGCCCTAGATGCTCTTCATCTCATCA 66100

Qy        700 TCATGAAAGCAGATATTGCAACTTTTGGAGACAGAATGAAGAATGTCTTTGTTGTAATAA 759
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      66099 TCATGAAAGCAGATATTGCAACTTTTGGAGACAGAATGAAGAATGTCTTTGTTGTAATAA 66040

Qy        760 GCTGTGAAGAACAAAACTTTGATGCTGCTGAATACAGACAGTTTCTTGCTGGTTCTGTTC 819
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      66039 GCTGTGAAGAACAAAACTTTGATGCTGCTGAATACAGACAGTTTCTTGCTGGTTCTGTTC 65980

Qy        820 ACCAAGCTCTTAAGTCTGTACTTAGTAGATTTTCTGTTTCACAGGATATGCTAAGAGCAA 879
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      65979 ACCAAGCTCTTAAGTCTGTACTTAGTAGATTTTCTGTTTCACAGGATATGCTAAGAGCAA 65920

Qy        880 GAAAAAGAAGGAGGGTTTCTATATTCAGTTCTTCATCTTTAGAAAATTTCTTATAAGTTC 939
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      65919 GAAAAAGAAGGAGGGTTTCTATATTCAGTTCTTCATCTTTAGAAAATTTCTTATAAGTTC 65860

Qy        940 CTTTGTCAAGTAATTTG 956
              |||||||||||||||||
Db      65859 CTTTGTCAAGTAATTTG 65843




Conclusion
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/Ashley K Buran/Primary Examiner, Art Unit 1662